DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 6-10 and 21-30. Claims 6, 21-22, and 27 were amended, claims 1-5 and 11-20 were cancelled, and claims 28-30 were added in the response filed 8/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 28 recites “wherein the polymer structure is a reaction product of a polymerization of poly butyl N,N-dimethylurea and dibromobutane”. However, the specification does not describe this polymerization. Instead, the specification teaches making poly butyl N,N-dimethylurea from the reaction of dimethyl urea and 1,4-dibromobutane (see published paragraph [0052]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7, 21, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0304222).
Regarding claim 6, Park discloses an electrolyte comprising (a) a eutectic mixture of an amide compound represented by the chemical formula 1 [below] and an ionizable lithium salt, and (b) a nitrile compound ([0035]). 

    PNG
    media_image1.png
    113
    192
    media_image1.png
    Greyscale

Where R, R1, and R2 are hydrogen, halogen or any one selected from the group consisting of alkyl group, alkylamine group, alkenyl group, alkoxy group, alkoxyalkyl group and aryl group, which is unsubstituted or substituted with halogen and has 1 to 20 carbons ([0036]). ([0037]). Park teaches the amide [of chemical formula 1] can be N,N’-dimethylurea ([0019], [0043]); which reads on the left side of the claimed polymer structure. 
The electrolyte can be a liquid, solid, or gel polymer electrolyte using a polymer ([0027]). As a polymer electrolyte, the polymer electrolyte is obtained by polymerization of the electrolyte comprising the eutectic mixture and the nitrile compound, and a precursor solution containing a monomer that forms a polymer by the polymerization reaction ([0057]). The monomer can be ethylene ([0061]), and thus suggests using multiple hydrocarbon monomers or other hydrocarbon monomers which would include 1,3-butadiene (having two vinyl groups). Thus, Park teaches the polymerization of an amide compound of claim 1 (including N,N’-dimethylurea) and a hydrocarbon such as ethylene [using multiple groups thereof] or others (which includes 1,3-butadiene). Thus, the polymerization yields N,N’-dimethylurea on the left side of the claimed polymer structure and butyl is the right side of the claimed polymer structure (from either multiple ethylene groups or 1,3-butadiene); Park suggests the claimed polymer structure described by:

    PNG
    media_image2.png
    185
    519
    media_image2.png
    Greyscale

([0011]). 
Regarding claim 7, Park discloses all of the claim limitations as set forth above. Park further teaches the electrolyte comprising an electrolyte salt ([0044]), wherein the polymer is an electrolyte.
Regarding claim 21, Park discloses all of the claim limitations as set forth above. Park teaches a lithium secondary cell ([0073]) comprising an anode comprising graphite (configured to absorb and release lithium ions) ([0090]-[0091]), a cathode comprising LiCoO2, artificial graphite, and PVDF (active materials particles, electronically-conductive additive) ([0089]), an aluminum foil cathode current collector adjacent to an outside surface of the cathode ([0089]), a separator region between the anode and the cathode, the separator region comprising the polymer according to claim 7 above and the electrolyte salt is a lithium salt ([0092]-[0093]).
Regarding claim 28, Park discloses all of the claim limitations as set forth above. With regards to the limitation of “wherein the polymer structure is a reaction product of a polymerization of poly butyl N,N-dimethylurea and dibromobutane”, this limitation is interpreted as a product-by-process limitation (see MPEP 2113). As such, only the structure implied by the process is considered when assessing the patentability (see MPEP 2113). The structure implied by the reaction of N,N-dimethylurea and dibromobutane is polybutyl N,N-
Regarding claim 29, Park discloses all of the claim limitations as set forth above. Park teaches the polymerization of an amide compound of claim 1 (including N,N’-dimethylurea) and a hydrocarbon such as ethylene [using multiple groups thereof] or others (which includes 1,3-butadiene). Thus, the polymerization yields N,N’-dimethylurea on the left side of the claimed polymer structure and butyl is the right side of the claimed polymer structure (from either multiple ethylene groups or 1,3-butadiene); Park suggests the claimed poly butyl N,N-dimethylurea (see rationale applied to claim 6 above).
Regarding claim 30, Park discloses all of the claim limitations as set forth above. Park teaches the anion of the lithium salt can be (CF3SO2)2N- ([0020]), which is LiTFSI with lithium cation.

Claims 8-10 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0304222), as applied to claim 6, 7, or 21 above, and further in view of Geier et al. (US 2012/0141881).
Regarding claim 8, Park discloses all of the claim limitations as set forth above. However, while Park teaches a polymer electrolyte, Park does not explicitly disclose the polymer further comprising ceramic electrolyte particles.
Geier teaches a polymer electrolyte wherein one or more layers of electrolyte are situated between two electrodes (abstract). In an example, Geier teaches that ceramic electrolyte materials can be added to the polymer electrolyte and include oxynitride glass, ([0030], Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ceramic electrolytes with the polymer electrolyte of Park as taught by Geier for the purpose of improving ion conduction.
Regarding claim 9, Park discloses all of the claim limitations as set forth above. While Park suggests the polymer, Park does not explicitly disclose wherein the polymer is crosslinked.
Geier teaches a polymer electrolyte wherein one or more layers of electrolyte are situated between two electrodes (abstract). Geier teaches the polymer electrolyte can have multiple layers (in an example, two layers) ([0045]). Geier teaches in an arrangement, neither polymer is cross-linked; in another arrangement, one polymer is cross-linked; and in yet another arrangement, both polymers are cross-linked ([0045]). Thus, Geier teaches that any layers of the polymer electrolyte can be crosslinked.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the polymer of Park as taught by Geier for the purpose of having an electrolyte polymer that has more physical resistance.
Regarding claim 10, Park discloses all of the claim limitations as set forth above. Park further teaches the electrolyte comprising an electrolyte salt ([0044]), wherein the polymer is an electrolyte.

Regarding claim 22, Park discloses all of the claim limitations as set forth above. While Park discloses the electrolyte within the separator region [thus at least one layer] (see Fig 1), 
Geier teaches a polymer electrolyte wherein one or more layers of electrolyte are situated between two electrodes (abstract). Geier teaches the polymer electrolyte can have multiple layers (in an example, two layers) ([0045]). In Figure 3, the electrolyte region 360 (reads on the claimed separator region) contains two layers: an anolyte layer 362 and a catholyte layer 364 ([0033]). The anolyte layer 362 is reductively stable and chemically stable against the negative electrode 320, and the catholyte layer 364 is oxidatively stable and chemically stable against the positive electrode 340 ([0033]). The anolyte 362 further contains particles of ceramic electrolyte ([0035]). Geier teaches that by using multiple layers of electrolytes, higher voltage electrochemical cells can be both stable and robust, resulting in higher energy/power densities than traditional lower-voltage systems ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-layer electrolyte system and anolyte of Geier with the electrolyte of Park for the purpose of developing a higher voltage electrochemical cell that is both stable and robust.
In addition, it would have been obvious to position the polymer of Park in the anolyte for the purpose of conducting the lithium ions from the anode. Further, because Geier teaches 
Regarding claim 23, modified Park discloses all of the claim limitations as set forth above. Park additionally teaches the electrolyte can be a solid polymer electrolyte ([0027]), and therefore it would have been obvious to make the polymer a solid polymer electrolyte as suggested by Park.
Regarding claim 24, modified Park discloses all of the claim limitations as set forth above. While Park teaches a polymer electrolyte, Park does not explicitly disclose further comprising ceramic electrolyte particles.
Geier teaches a polymer electrolyte wherein one or more layers of electrolyte are situated between two electrodes (abstract). In an example, Geier teaches that ceramic electrolyte materials can be added to the polymer electrolyte and include oxynitride glass, sulfide and oxysulfide glass, Li thionitride glass, LLTO perovskite structure, Nasicon-type phosphates ([0030], Table 1). Geier also teaches that ceramic electrolyte particles can be used in the anolyte or the catholyte ([0035] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ceramic electrolytes with the polymer electrolyte of Park (in either or both of an anolyte or a catholyte/separator) for the purpose of improving ion conduction.
Regarding claim 25, Park discloses all of the claim limitations as set forth above. While Park suggests the polymer, Park does not explicitly disclose wherein at least one of the anolyte and the separator electrolyte is crosslinked.
(abstract). Geier teaches the polymer electrolyte can have multiple layers (in an example, two layers) ([0045]). Geier teaches in an arrangement, neither polymer is cross-linked; in another arrangement, one polymer is cross-linked; and in yet another arrangement, both polymers are cross-linked ([0045]). Thus, Geier teaches that any layers of the polymer electrolyte can be crosslinked.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink either the anolyte or catholyte (separator electrolyte) of modified Park as taught by Geier for the purpose of having an electrolyte polymer that has more physical resistance.
Regarding claim 26, Park discloses all of the claim limitations as set forth above. While Park teaches the anode can be graphite ([0091]), Park does not explicitly disclose wherein the anode comprises a solid metal film made of a material selected from the group consisting of lithium metal and lithium alloys.
Geier teaches a lithium ion battery ([0002]) wherein the active materials used in the anode include metals, such as lithium metal or lithium alloys ([0025]), or can be a host material (i.e. can absorb and release) lithium ions and include graphite, lithium metal, and lithium alloys ([0028]). Thus, Geier teaches that graphite and lithium metals or lithium alloys as suitable materials for an anode of a lithium ion battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the graphite anode of Park with an anode of lithium 
Regarding claim 27, Park discloses all of the claim limitations as set forth above. While Park teaches the anode can be graphite ([0091]), Park does not explicitly disclose wherein the anode further comprises the polymer according to claim 7.
Geier teaches a lithium ion battery ([0002]) wherein the active materials used in the anode include metals, such as lithium metal or lithium alloys ([0025]), or can be a host material (i.e. can absorb and release) lithium ions and include graphite, lithium metal, and lithium alloys ([0028]). The anode active material can further be coated with a ceramic electrolyte and mixed with a polymer electrolyte to form a negative electrode [anode] ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte with the anode material as suggested by Geier with the anode of Park for the purpose of providing ion conductivity. Further, because Park teaches the polymer of claim 7 as the electrolyte, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer of claim 7 as the electrolyte mixed with the anode.

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. 
Applicant argues Park does not suggest the claimed polymer structure (the right side of the polymer structure as recited in the pending claims) as proposed by the office. Applicant 
This is not considered persuasive. Park identifies (R) of chemical formula 1 as “hydrogen, halogen or any one selected from the group consisting of alkyl group, alkylamine group, alkenyl group, alkoxy group, alkoxyalkyl group and aryl group, which is unsubstituted or substituted with halogen and has 1 to 20 carbons” in [0014]. Therefore, because Park suggests using an alkyl group with 1 to 20 carbons, Park does suggests the claimed polymer structure for the right side of the claimed polymer being at least a butyl group because a butyl group is a 4 carbon alkyl group. 
Further, Park suggests compounds including N-methylurea and N,N’-dimethylurea ([0019]), therefore suggesting the nitrogen as the X atom and an alkyl group as (R). In addition, Park teaches using butyl groups as the R group for some of the embodiments (see N-butyl methylcarbamate) ([0019]). Because Park suggests using urea bases and suggests using butyl groups, Park does suggest the claimed polymer structure (the right side of the polymer structure) being a butyl group and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select such a polymer from Park for the purpose of having an electrolyte for a battery exhibiting high thermal, and chemical stability ([0011]). 

Applicant further argues Applicant’s specification discloses superior conductivity achieved with 2 poly butyl N,N-dimethylurea. Applicant further argues there is nothing in Park 
This is not considered persuasive. Applicant appears to be arguing unexpected results with the 2 poly butyl N,N-dimethyl. While instant Table 2 discloses poly butyl N,N-dimethylurea having a conductivity of 1.1 x 10-5 S/cm, the specification does not describe or compare what the polymer is superior too. Applicant does not provide any evidence that using the butyl group is superior or increases conductivity to using other groups, including methyl, ethyl, propyl, pentyl, etc. groups. Applicant has not compared any of these other groups (methyl, ethyl, propyl, pentyl, etc.) to the poly butyl N,N-dimethylurea, therefore Applicant has not meet the burden to establish that these results are unexpected and significant (see MPEP 716.02 and 716.02b) and has not compared the claimed subject matter with the closest prior art (which would include dimethylurea groups with alkyl groups other than a butyl group [methyl, butyl, propyl, pentyl, etc.) (see MPEP 716.02e).
In addition, the instant specification continues teaching that “ceramic electrolyte” is mixed into “any of the polymer electrolytes [including polymers not poly butyl N,N-dimethylurea]” to “form an enhanced composite electrolyte with superior ionic transport and mechanical properties” in paragraph [0035]. Therefore, the specification appears to teach that the polymer alone is not responsible for the alleged “superior conductivity”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725